Citation Nr: 1506557	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-35 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than November 27, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 27, 2007, for the grant of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The Veteran's first claim for service connection for PTSD was received July 30, 2003.  It was denied in March 2004 and May 2005, for lack of a diagnosis and lack of a verifiable stressor.

2.  In March 2008, the Veteran asked for his claim to be reopened, and it was ultimately granted, along with a TDIU due to PTSD.  The effective date for each was established as November 27, 2007, prior to the receipt of the request to reopen the claim.

3.  VA treatment records show a PTSD diagnosis prior to the Veteran's initial claim in July 2003.  

4.  In October 2004, the Veteran submitted a statement detailing an in-service stressor and VA treatment records received in December 2004 showed evidence of this stressor, which was ultimately confirmed in a January 2011 report.  This January 2011 report references records that constitute service department records that existed at the time of the initial rating decisions but that were not associated with the claims file.  These records corroborate the stressor reported by the Veteran to the RO in October 2004 and to VA treatment providers in December 2004 and support the granting of service connection.





CONCLUSION OF LAW

The criteria for an effective date of July 30, 2003, for the award of service connection for PTSD and for the grant of a TDIU, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that he is entitled to an earlier effective date of February 28, 2003, for the award of service connection for PTSD and for the award of a TDIU.  He asserts that the provisions of 38 C.F.R. § 3.156(c)(1) control, and that relevant service department records were received that had not previously been associated with the claims file which were vital to the claim.  The Board agrees with the Veteran, however, it finds that an effective date of July 30, 2003, is warranted, as that is the date the RO received the claim.

Generally, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q), (r) (2014).

However, there is an exception to this rule. If at any time after a claim is denied VA receives or associates with the claims file service department records that existed but had not been associated with the claims file at the time VA first decided the claim, VA will reconsider the claim de novo.  See 38 C.F.R. § 3.156(c)(1) (2014).  If VA thereafter makes an award based in whole or in part on these newly associated service department records, the assigned effective date will be "the date entitlement arose or the date VA received the previously decided claim, whichever is later." 38 C.F.R. § 3.156(c)(3); see Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011) ("[A] claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."). "'In this sense,' the Court has said of the operation of § 3.156(c), 'the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits maybe granted.' " Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014) (quoting Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008)).

The Veteran argues that he dated his initial claim on February 28, 2003; however, it was not received by the Wichita RO until July 30, 2003, as reflected by the date stamp on the VA Form 21-4128.  Moreover, upon examination of the this form, it actually appears the Veteran dated his claim "7-28-03," NOT "2-28-03."  This finding is supported by the attached cover letter submitted by a VSO, which is dated "July 29, 2003" and explicitly references the "attached VA Form 21-4138."  

His claim for service connection for PTSD was denied in March 2004 and May 2005.  In October 2004, he submitted a statement detailing an in-service stressor, which was also addressed in VA treatment records received in December 2004.  He asked that his claim be reopened in March 2008.  A January 2011 official report confirmed the Veteran's stressor, and PTSD and associated TDIU were ultimately granted with effective dates of November 27, 2007.  Evidence received in January 2013 confirms the Veteran was diagnosed by VA treatment providers prior to his initial July 2003 claim.  This evidence was constructively before VA at the time of his initial claim.  

Based on the foregoing, the Board finds that relevant service department records confirming his stressor did exist and could have been associated with the claims folder when deciding the initial claim.  Records received within a year of the initial denial contained enough information that an attempt could have been made to corroborate his stressor.  Therefore, as of the January 2011 report, the case should have been reconsidered on a de novo basis.  38 C.F.R. § 3.156(c)(1) (2014).  

The evidence shows that the Veteran had a current PTSD diagnosis from VA when he filed his claim, which was also attributed to service; that is, he was entitled to service connection at the time he filed his initial claim.  The effective date of an original claim for service connection will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).  Accordingly, as the Veteran's claim was received on July 30, 2003, the effective date of the award of service connection for PTSD and the assignment of a TDIU is July 30, 2003. 


ORDER

An effective date of July 30, 2003, is granted for the award of service connection and the assignment of a 70 percent rating for PTSD.

An effective date of July 30, 2003, is granted for the award of a TDIU.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


